Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 September 2020 and 21 October 2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/EP2019/057215 filed 22 March 2019.  Claims 1-12 are currently pending and examined on the merits within.
	Examiner’s Note: Claims 2-11 have the wrong status identifier regarding (Original) and (Currently Amended).  Claims 2-7 are different from the originally filed claims and claims 8-11 are newly added. 

Claim Objections
3.	Claims 1-2, 5, and 9 are objected to because of the following informalities: “2,5%” should instead recite “2.5%”.  Appropriate correction is required. 

4.	Claims 1-2 and 9 are objected to because of the following informalities: there is a period following “glucuronic acid oligomer” however this is not the end of the claim.  Appropriate correction is required.

6 is objected to because of the following informalities: “has a viscosity of has a viscosity of” should instead recite “has a viscosity of”.  Appropriate correction is required. 

6.	Claims 6-7 are objected to because of the following informalities: the claims do not end in punctuation.  Appropriate correction is required. 

7.	Claim 8 is objected to because of the following informalities: “3,5%” should instead recite “3.5%”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

10.	Claims 10-12 recite the limitation "the body temperature of the mammal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 U.S.C. 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwakiri et al. (EP3275447A1).
	Regarding instant claims 1-12, Iwakiri et al. disclose a gel type local anesthetic agent consisting of a local anesthetic having a tertiary amine and glycyrrhizic acid.  See abstract. The aqueous glycyrrhizic acid solution is a homogenous solution with a concentration of 200 mg/ml or less.  See paragraph [0033].  This equates to 20% or less of glycyrrhizic acid in water.  Since Iwakiri et al. disclose the same two ingredients in the claimed amount, the resultant product should have the same viscosity, temperature, function in wound care, and de-gelation point. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Iwakiri et al. do not mention bis-methoxy PEG-13 PEG-438/PPG-110 SMDI copolymer and thus the hydrogel is deemed free from this component. 
	Thus the instant claims are anticipated by Iwakiri et al. 

Conclusion
13.	No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615